             Case 7:18-cv-00197-WLS Document 17 Filed 10/01/19 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                   ALBANY DIVISION

CASSANDRA HOLMES,

Plaintiff,

-vs-                                          CASE NO.: 7:18-CV-00197-HL

WELLS FARGO BANK, N.A.

Defendant.


                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


        COMES NOW the Plaintiff, Cassandra Holmes, and the Defendant, Wells Fargo

Bank, N.A., and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate to dismiss,

with prejudice, each claim and count therein asserted by Plaintiff against the Defendant

in the above styled action, with Plaintiff and Defendant to bear their own attorney’s fees,

costs and expenses.

        Respectfully submitted this 1st day of October, 2019.



/s/ Octavio Gomez, Esq.                       /s/ Mark J. Windham
Octavio “Tav” Gomez, Esquire                  Mark J. Windham (with permission)
Georgia Bar#: 617963                          Georgia Bar No. 113194
Morgan & Morgan Tampa, P.A.                   TROUTMAN SANDERS LLP
One Tampa City Center                         600 Peachtree Street, NE, Suite 3000
201 N Franklin Street, 7th Floor              Atlanta, Georgia 30308-2216
Tampa, FL 33602                               Telephone: (404) 885-3000
Tele: (813) 223-5505                          mark.windham@troutman.com
Fax: (813) 223-5402                           Attorney for Defendant Wells Fargo Bank, N.A
TGomez@forthepeople.com
Attorney for Plaintiff
